Citation Nr: 1604910	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  08-32 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee traumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to February 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran requested a videoconference Board hearing in his October 2008 Substantive Appeal, VA Form 9.  The requested hearing was conducted in December 2013 by the undersigned.  A transcript is associated with the claims file.    

These issues were remanded by the Board in May 2014 and they have been returned for adjudication.  

The current claim has been processed through the Veterans Benefits Management System (VBMS).  Additionally, there are relevant records, including the December 2013 hearing transcript, located in the Virtual VA file.  As such, any further consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Even considering functional impairment caused by factors such as pain, weakness, or pain on movement of a joint, the Veteran's right knee traumatic arthritis is not manifested by limitation of flexion to 60 degrees or less, limitation of extension to 5 degrees or more, ankylosis, subluxation or lateral instability, malunion of the tibia and fibula, or genu recurvatum.

2.  The Veteran's right knee disability is manifested by a large horizontal tear to the posterior horn of the right medial meniscus productive of pain, locking, and swelling.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260 (2015).

2.  The criteria for establishing a separate 20 percent evaluation for dislocated semilunar cartilage of the right knee under Diagnostic Code 5258 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in a February 2007 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for increased ratings.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The February 2007 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The October 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the February 2007 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, hearing testimony, and lay statements from the Veteran.

Additionally, the prior remand instructions were substantially complied with.  Instructions from the May 2014 Board remand pertinent to the claims being decided included scheduling the Veteran for a VA examination to determine the severity of his right knee disability.  In response, the RO/AMC scheduled the Veteran for a VA joints examination in July 2014 in which the examiner responded to all of the requested considerations.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The record reflects that the Veteran underwent VA examinations to evaluate his claimed right knee disability in April 2007, April 2011, and July 2014.  The Board finds that the VA examination reports are adequate for evaluation purposes because the examiners either reviewed the claims file or were otherwise informed of the relevant facts of the Veteran's medical history, considered the contentions of the Veteran, thoroughly examined the Veteran, and addressed the relevant rating criteria, including the functional effects caused by the Veteran's right knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying information required to substantiate the Veteran's claims. The VLJ specifically sought to identify pertinent evidence not currently associated with the claims file, and the Veteran also volunteered his treatment history. Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument, including at a travel board hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2015).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  For the purpose of rating disability from arthritis, the knee and ankle are considered major joints while the lumbar vertebrae are considered groups of minor joints. See 38 C.F.R. § 4.45.

As noted, diseases under Diagnostic Codes 5013 to 5024 will be rated on limitation of motion as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  The knee is considered a major joint.  38 C.F.R. § 4.45 (2015).  Additionally, with any form of arthritis, painful motion is an important factor of disability, and the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Therefore, the rater shall take into account actually painful, unstable, or malaligned joints, due to healed injury.  38 C.F.R. § 4.59 (2015).  These symptoms will be entitled to at least the minimum compensable rating for the joint.  Crepitation as well as pain in passive and active motion in weight-bearing and nonweight-bearing will also be noted and considered.  38 C.F.R. § 4.59 (2015).  

The Veteran contends that he is entitled to a higher disability rating for his right knee traumatic arthritis, which has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, which pertains to arthritis and limitation of flexion of the leg.  Other potentially applicable diagnostic codes include Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability; Diagnostic code 5258, which contemplates dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; and Diagnostic Code 5261, which contemplates limitation of extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5261 (2015).  Separate evaluations are not warranted under any other applicable diagnostic code, including Diagnostic Codes 5256, 5262, and 5263, as there is no evidence of ankylosis, impairment of the tibia and fibula or genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2015).

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The Veteran underwent an examination in March 2007.  The Veteran's file was not available.  The Veteran described his pain as a dull ache, throbbing, with weakness, giving way, and swelling.  The Veteran described his pain as an eight in severity out of ten at rest and as a ten in severity after repetitive use.  The Veteran further reported fatigue, weakness, lack of endurance, and radiating pain to his right lower extremity.  The Veteran was using a cane and a brace to ambulate.  The Veteran stated that his leg sometimes gave way when he was walking.  He reported difficulties getting up from a seated position and walking long distances.  The Veteran also had difficulty with stairs, hills, and could not run.  He stated that he began to have pain after sitting for ten minutes.  The Veteran reported that he had constant pain if he places his full weight on his legs.  

On examination, the Veteran had flexion to 90 degrees, at which point he reported pain that was eight in severity out of ten.  He could be flexed all the way to 100 degrees, at which point his pain was ten in severity.  The Veteran had extension to 10 degrees.  There was medial joint line tenderness, and some tenderness in the quadriceps mechanism, as well.  The Veteran's right knee motor strength was four out of five and his muscle was of normal tone and bulk.  The examiner noted that the Veteran had limitation of motion and function due to pain, caused by fatigue, weakness, decreased range of motion, incoordination, lack of endurance, and pain.    

An October 2008 treatment note indicates that the Veteran had a large, horizontal tear in the posterior horn medial meniscus.  The examiner indicated that the tear could explain some of the pain and giving way that the Veteran was experiencing.  Follow up records dated to present indicate that the Veteran has continued to have the tear in the medial cartilage or meniscus of his right knee, with the associated symptoms.  In September 2008 and June 2009 treatment records, the Veteran indicated that his right knee gives out.  The Veteran complained of right knee pain during an August 2010 VA treatment note.  

An examination was provided in April 2011.  The examiner reviewed the claims file and conducted a full examination.  The Veteran reported that he frequently fell while walking.  The Veteran stated that he wore a brace during the day and he states that icing and elevating his knee helped the pain.  He reported chronic, daily, throbbing knee pain that he described was a seven out of ten in severity.  The Veteran stated that his pain was not affected by pain medications.  He also reported intermittent swelling of his knee.  The Veteran stated that pain is worse after activity.  He also stated that he noticed the pain had worsened since 2007, and he felt that it was much more unstable.  

On examination, there was minimal swelling, medial joint line tenderness, but there was no popliteal tenderness.  The patella appeared to be in the proper position and the Veteran's range of motion was tested three times.  His right knee had flexion to 90 degrees with pain that the Veteran described as "quite severe" during range of motion.  The McMurray's test, which indicates tears in the meniscus, was positive, but there was no varus instability and the Lachman's test was negative.  The Veteran exhibited 4+ strength out of five.  The Veteran had no atrophy of his muscles, which were of normal bulk and tone.  The Veteran had a severely antalgic gait, favoring his left leg.  He was wearing a brace but not using a cane.  The examiner compared the findings to the examination provided in 2007, and he found that the pain appeared to be more severe than it was previously.  However, the examination was not otherwise significantly changed. 

In July 2011 and October 2013, the Veteran reported that his right knee locked at times.  He also reported in October 2013 that his knee gives out and causes him to fall.  VA treatment records from January 2014 show that the Veteran reported that his medications were not helping his knee pain and he wanted to try something different.  Throughout his VA treatment records, the Veteran was provided an option of surgery to manage the symptoms related to his right knee, but the Veteran declined that option.  

The Veteran was provided a VA examination in June 2014.  The examiner reviewed the entire file including military service records, military personnel records, and VA treatment records.  The examiner noted that the Veteran has been diagnosed with bilateral osteoarthritis of the knees and right knee tear of the medial meniscus.  The Veteran indicated that he has chronic pain that is six out of ten in severity, with "regular episodes" of his right knee giving out.  The Veteran reported that he had refused an arthroscopy and has continued wearing a brace.  He denied flare ups that function of the knee or lower leg.  

On range of motion testing, the Veteran's right knee exhibited flexion to 130 degrees, with painful motion beginning at 125 degrees, and extension to 0 degrees, with no evidence of painful motion.  On repetitive use testing, the Veteran exhibited flexion to 120 degrees and extension to 0 degrees.  The Veteran's function loss, functional impairment, and additional limitation of range of motion was resulted in less movement than normal, weakened movement, excess fatigability, pain on movement, and disturbance of locomotion.  The examiner noted that there was pain on palpation for the joint line or soft tissue.  The Veteran exhibited full strength in flexion and extension in the right knee; additionally, there was no ankylosis, no history of recurrent subluxation, no history of lateral instability, and no history of recurrent effusion.  The examiner found that there was no instability; and the Lachman, posterior, and medial-lateral instability tests were normal.  The examiner noted that the Veteran has a meniscus condition, including a meniscal tear and frequent episodes of joint pain; however, there was no history of a meniscectomy.  The examiner noted that the Veteran confirmed occasional use of braces to assist in ambulation.  Diagnostic testing was performed and there was mild prepatellar edema, a small spur along the posterosuperior aspect of the patella, and mild narrowing of the medial tibiofemoral joint compartment.  The examiner found that the Veteran's knee disabilities do not impact his ability to work; the Veteran was still employed.  

Given the above-cited evidence, the Board concludes that the Veteran did not meet the criteria for a rating in excess of 10 percent for his painful limitation of motion of the right knee at any point during the appeal period.  The evidence does not show that the Veteran's right knee disability is chronically productive of extension limited to 5 degrees or more or flexion limited to 60 degrees or less.  During the course of his appeal, the Veteran's right knee had flexion limited to, at most, 90 degrees.  Further, while the Board recognizes that the Veteran's extension was limited to 10 degrees during the April 2007 examination, the Board finds that the range of motion shown was an outlier.  The Veteran has otherwise shown full extension on every subsequent examination, including the examinations performed in April 2011 and June 2014.  Thus, the Board does not find that the limitation of extension shown in April 2007 is reflective of actual impairment associated with the right knee.  Therefore, a separate rating for limitation of extension is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).  As such, during the entire period on appeal, the Veteran is only entitled to a 10 percent rating for the right knee due to painful limitation of motion.  38 C.F.R. § 4.71a.  In this case, although the Veteran complained of his knee giving out over the course of his treatment, the objective medical evidence, including the July 2014 examination report, does not show any actual recurrent instability or subluxation of the knees.  Therefore, the Board finds that a separate rating is not warranted for the Veteran's right knee disability under Diagnostic Code 5257.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  

In making the determination that the Veteran is not entitled to a rating in excess of 10 percent for painful, limited motion in his right knee, the Board has considered, along with the schedular criteria, functional loss due to repetitive use and flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Here, the medical evidence on examination indicates that upon repetitive motion, the Veteran had some additional functional impairment caused by excess fatigability, incoordination, pain on movement, or weakness; however, the reduced range of motion caused by these limitations did not amount to a compensable limitation of flexion or extension.  Thus, even considering the Veteran's complaints of pain and functional limitation with bending, kneeling, squatting, and walking long distances, the evidence does not show that the right knee is limited in motion to 5 degrees of extension or more or 60 degrees of flexion or less, i.e., the requirements for separate and higher ratings under Diagnostic Codes 5261 and 5260, and thus the requirements for increased ratings are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202.  The Veteran also denied flare-ups on VA examination in June 2014, so no opinion regarding whether there would be additional functional impairment during flare ups, and if so, an assessment rendered on the additional functional impairment during flare-ups expressed in terms of the degree of additional range of motion loss if feasible was provided. 

The Board, however, finds that the Veteran is entitled to a separate evaluation of 20 percent under Diagnostic Code 5258 for the tear in his right medial meniscus.  Under this code, a 20 percent evaluation is awarded for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain and effusion into the joint.  38 C.F.R. § 4.71a. The Veteran has frequently complained of symptomatology such as locking, pain, and swelling.  An October 2008 MRI report also notes a large, horizontal tear to the posterior horn medial meniscus.  This was noted repeatedly during the Veteran's VA treatment.  Given this, the Board finds that the Veteran is entitled to a separate, 20 percent evaluation under Diagnostic Code 5258.  

In so finding all of the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to higher ratings for his right knee disability.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

The Board has also considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board finds that the Veteran's complaints of painful limitation of motion and associated symptoms are contemplated by the rating criteria.  The diagnostic codes in the rating schedule corresponding to disabilities of the knees provide disability ratings on the basis of limitation of motion and symptomatic meniscal disability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Veteran has not described any unusual or exceptional features associated with his right knee disability or described how the impairment associated with his disability impacts him in an exceptional or unusual way.  Thus, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Consequently, referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  In this case, there is no evidence in the record that indicates, and the Veteran does not contend, that the right knee disability renders him unable to obtain and maintain substantially gainful employment; indeed as of his most recent VA examination, the Veteran was still employed.  Therefore, entitlement to TDIU is not raised by the Veteran or the record in connection with the issues before the Board and, as such, need not be further addressed. 



ORDER

The claim of entitlement to a disability evaluation in excess of 10 percent for right knee traumatic arthritis is denied.

A separate 20 percent evaluation for the right knee under Diagnostic Code 5258 is granted subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


